76 N.J. Super. 576 (1962)
185 A.2d 217
FLORENCE LeFELT AND REUBEN LeFELT, PLAINTIFFS-RESPONDENTS,
v.
WASILI NASAROW, ET AL., DEFENDANTS, AND AETNA INSURANCE COMPANY, A CORPORATION, AND THE PHOENIX INSURANCE COMPANY, A CORPORATION, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued October 22, 1962.
Decided October 29, 1962.
Before Judges CONFORD, GAULKIN and KILKENNY.
Mr. Samuel Doan argued the cause for appellants (Messrs. Stalter, Doan & DeYoe, attorneys for appellant Aetna Insurance Company; Mr. James H. McLeod, attorney for appellant The Phoenix Insurance Company; Mr. Aaron Dines, on the brief).
Mr. Archie Elkins argued the cause for respondents (Mr. Robert A. Elkins, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Kolovsky in the Law Division. LeFelt v. Nasarow, 71 N.J. Super. 538 (Law Div. 1962).